Citation Nr: 1242828	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1999 to June 2003.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (the RO).  By that rating decision, the RO, in part, denied service connection for bilateral hearing loss.  The Veteran appealed the RO's February 2007 rating decision to the Board. 

The Veteran failed to appear for a scheduled Board hearing without submitting any statement regarding good cause or a request to reschedule.  Accordingly, the Veteran is deemed to have withdrawn his hearing request, and the Board may proceed to adjudication of this appeal.  See 38 C.F.R. § 20.702(d) (2012).  

In July 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  During this period, the issue of service connection for left ear hearing loss was granted, and a non-compensable evaluation was assigned.  The issue of right ear hearing loss remains on appeal. 


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran has hearing loss in his right ear that meets the criteria to be considered as a disability for VA purposes.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated November 2006, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with a medical examinations that were adequate because the examiners reviewed the claims file, took full medical histories, conducted the appropriate diagnostic testing, and provided a rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.


Additionally, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Disability due to impaired hearing.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Analysis

The Veteran is seeking entitlement to service connection for right ear hearing loss.  The Veteran asserts that he has a current right ear hearing loss disability that is manifested as a result of his service as a machine gunner in the Iraq War. The Veteran's DD 214 notes that the Veteran's military occupational specialty (MOS) was that of a machine gunner, therefore, exposure to acoustic trauma is conceded.

A review of the Veteran's service treatment records revealed no treatment or diagnosis of right ear hearing loss.  Although the Veteran's enlistment examination and subsequent service examinations showed a worsening of the threshold frequencies over time, these results did not meet the criteria of a hearing loss for VA purposes under 38 C.F.R. § 3.385.  A review of the Veteran's VA treatment records and private treatment records were also absent for treatment or diagnosis of right ear hearing loss.

The Veteran was administered a VA examination on January 2007.  The Veteran stated that he was exposed to heavy weapons and small arms fire as well as explosions without the use of hearing protection during his military service.  Post service occupational  and recreational noise exposure were denied.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        20
        15
        20
        20
LEFT
        20
        20
        25
        25
        20
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing bilaterally, with mild notched hearing loss at 6,000 kHz for the left ear. The examiner opined that it was as least as likely as not that hearing loss in the left ear was related to noise exposure in the military.  In support, the examiner provided that the configuration in the left ear was consistent with acoustic trauma.

The Veteran was administered an additional VA examination on August 2011.  The Veteran stated that he was exposed to heavy weapons and small arms fire as well as explosions without the use of hearing protection during his military service.  Post service occupational  and recreational noise exposure were denied.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        20
        15
        15
        25
LEFT
        15
        20
        20
        30
        35
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing in the right ear and mild notched high frequency hearing loss in the left ear.    The examiner opined that it was as least as likely as not that the Veteran's left ear hearing loss is related to military noise exposure, based upon the Veteran's history and the configuration of his hearing.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss, so the appeal must be denied.  The evidence does not  show that there is a current disability for VA purposes, as there is no evidence that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385.  Although it is conceded that the Veteran experienced an event or injury in service, as shown by his exposure to acoustic trauma related to his MOS, and there are positive nexus opinions between that trauma and the Veteran's current audiometric findings for his left ear, no current disability in the right ear has resulted as a manifestation of the in-service injury.  As such, the issue of nexus in the context of direct or presumptive service connection does not become material.  See Hickson, 12 Vet. App. at 253.







ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


